Citation Nr: 0639861	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-16 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for any 
gastrointestinal disability, claimed as a stomach condition, 
ulcers/ulcer condition, hiatal hernia with ulcerative 
esophagitis, and acid reflux, to include as secondary to 
medication taken for a service-connected left knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty during April 1967 to 
February 1970.  He is a Vietnam Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
an ulcer condition, previously claimed as a stomach 
condition.

In August 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

During the hearing, the veteran waived initial RO 
consideration of new evidence submitted in conjunction with 
the hearing.  38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for hiatal hernia with ulcerative 
esophagitis was denied by the Board in a March 1990 rating 
decision.  The veteran did not appeal the decision.

3.  The evidence received since the March 1990 Board decision 
was not previously of record, and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for any gastrointestinal disability, claimed as a 
stomach condition, ulcers/ulcer condition, hiatal hernia with 
ulcerative esophagitis, and acid reflux, to include as 
secondary to medication taken for a service-connected left 
knee disability.

4.  There is competent evidence of a nexus between a 
gastrointestinal disability and the service-connected left 
knee disability.


CONCLUSIONS OF LAW

1.  The March 1990 Board decision which denied service 
connection for hiatal hernia with ulcerative esophagitis is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1104 (2006).

2.  The evidence received since the March 1990 Board decision 
which denied service connection for hiatal hernia with 
ulcerative esophagitis is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  A gastrointestinal disability, also claimed as a stomach 
condition, ulcers/ulcer condition, hiatal hernia, and acid 
reflux is proximately due to or the result of the medication 
taken for the service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2006).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, as the 
Board's decision is favorable in regard to reopening the 
veteran's claim, any deficiency in providing notice as 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006), is also 
harmless error. 

Pursuant to 38 U.S.C.A. § 7104, a decision by the Board may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or the 
result of a service-connected disease or injury 
shall be service connected.  When service 
connection is thus established for a secondary 
condition, the secondary condition shall be 
considered a part of the original condition.

38 C.F.R. § 3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Because VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the March 1990 Board decision, which denied 
service connection for hiatal hernia with ulcerative 
esophagitis, the evidence of record consisted of the 
veteran's service medical records, a copy of the veteran's DD 
Form 214, VA outpatient treatment records dated December 1986 
to January 1987, and private treatment records dated May 1987 
to July 1987.  The veteran asserts in his April 1989 personal 
statement that he developed gastrointestinal problems as a 
result of the prescribed medication for his service-connected 
knee condition.

In the March 1990 decision, the Board denied the claim 
stating that hiatal hernia with ulcerative esophagitis was 
not shown to be present during service nor was it the 
proximate result of medication for treatment of the service-
connected left knee disability.  The Board explained that the 
veteran's service medical records state that the veteran was 
seen at sick call in 1967 and 1969 for abdominal pain.  The 
Board stated that after service, the veteran's condition was 
documented in May 1987, during an endoscopic examination; 
however, the last endoscopic examination was negative and the 
gastrointestinal symptoms disappeared.  The Board concluded 
that hiatal hernia was not directly attributable to the 
medication taken for the service-connected disability.  The 
veteran was notified of the denial in a March 1990 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7104; 38 
C.F.R. §§ 3.104(a), 20.1104.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for any gastrointestinal 
disability, to include as secondary to medication taken for a 
service-connected left knee disability.  Specifically, the 
veteran has brought forth private medical records from July 
1972 that reflect complaints and treatment for abdominal 
pain, and an August 2001 statement by a private physician 
that explains his gastrointestinal problems are caused by the 
medication Naprosyn, which has been used to treat his 
service-connected knee condition.  This was part of the basis 
for the denial at the time of the March 1990 rating decision 
(that the evidence was insufficient to show the veteran's 
claimed condition was caused by the medication prescribed to 
his service-connected knee condition).  The claim is 
considered reopened, and will be considered on the merits.

Considering the evidence of record in light of the above 
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for any gastrointestinal disability claimed as 
secondary to the medication taken for a service-connected 
left knee disability are met.

The veteran maintains that his prescribed medication for his 
service-connected knee condition has caused his current 
gastrointestinal problems.  He explained during the August 
2006 hearing that he has had continuous treatment for his 
stomach condition since service and is currently being 
treated for the condition.  The veteran explained that he is 
in constant pain, and cannot bend over without regurgitating 
foods and liquids.  Service medical records reflect multiple 
complaints of "sharp stabbing pain" in the lower abdomen in 
July 1967 and March 1969.  In March 1969, the service medical 
records stated that he was diagnosed with indigestion, and 
had a similar episode of abdominal pain one month ago.  
Private treatment records dated July 1972 note more 
complaints of abdominal pain and vomiting blood.  The 
treatment records stated that the veteran has a prior history 
of indigestion during service and has been evaluated for a 
possible ulcer.  The July 1972 private treatment record noted 
that the abdomen was soft and there was mild epigastric 
tenderness.  The veteran was diagnosed with upper GI bleeding 
and a possible ulcer upon admission to the medical facility, 
and the final diagnosis was gastritis.  

The record contains two medical opinions which address 
whether the veteran's gastrointestinal problems are related 
to his service-connected knee disability.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing; the Board may 
accept one medical opinion and reject others.  Evans. v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is mindful that we 
cannot make our own independent medical determinations, and 
that we must have plausible reasons based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

In June 2002, the veteran was afforded a VA examination.  
During the examination, the veteran stated that he had upper 
gastrointestinal symptoms following his discharge from 
service.  He explained to the examiner that he has 
approximately one to two episodes of gastroenteritis every 
three months, and one time every three months, he has some 
regurgitation and discomfort with eating food.  The veteran 
also added that he has nausea and vomiting approximately four 
times a year.  The examiner noted that the veteran underwent 
a hiatal hernia evaluation and a staple procedure in 1988.  
Upon a physical examination, the veteran's abdomen was noted 
as having mid-epi pain with pressure.  The examiner noted the 
veteran had tenderness in the abdomen, but had normal bowel 
sounds and no path masses.  The examiner concluded that the 
veteran has documented gastroesophagela repair and hiatal 
hernia symptomatology three to four times a year.  He further 
added that the March 1990 Board decision is "not felt to be 
documentable by facts."  The examiner opined that the 
veteran has a "repair, gastrointestinal and inability with 
any stretch of facts to document it related to military 
medications."

In an August 2001 private medical report, the private 
physician stated that the veteran was treated at a local 
hospital for GI bleeding.  The physician explained that the 
veteran had an upper endoscopy performed in July 2001, which 
showed a fundal ulcer.  He stated that the veteran was taking 
Naprosyn which is the etiology of his gastric ulcer.  The 
physician opined that "the bleeding as well as the ulcer is 
secondary to chronic intake of Naprosyn."

There are varying opinions as to the causal connection 
between the veteran's gastrointestinal problems and his 
service-connected knee disability.  The Board does consider 
the June 2002 VA medical opinion to be competent medical 
evidence; however, the private physician's opinion is highly 
probative.  The August 2001 medical opinion attributes the 
veteran's gastrointestinal problems to the chronic intake of 
Naprosyn.  There is no competent evidence to refute this 
finding, as the June 2002 VA opinion does not necessarily 
indicate whether the veteran's gastrointestinal problems are 
related to the service-connected knee medication.  The Board 
also finds the statements provided by the veteran during the 
hearing are consistent with the events of record.  While he 
is not medically trained, the veteran is competent to 
describe his abdominal pain during and after service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that service connection for any gastrointestinal 
disability, claimed as a stomach condition, ulcers/ulcer 
condition, hiatal hernia with ulcerative esophagitis, and 
acid reflux, to include as secondary to medication taken for 
a service-connected left knee disability is warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for any gastrointestinal 
disability is reopened.  

Service connection for disability manifested by ulcers is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


